Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Wilcock et al. (U.S. Patent Application: 20100114618) teaches A system for developing a computer implemented service, for deployment on computing infrastructure, generates variants of the model by automatically choosing values for a limited set of design variables, and evaluates the variants in operation. A model manager (187) stores in a model repository (107) a current variant (57) and at least some previous variants, and their evaluation results and derivation trails, the generating part being arranged to use the evaluation results and the derivation trails to generate a next current variant. Such use of the repository can help make more efficient the search by the model manager for variants that work well. In particular the derivation trails and evaluations can make it easier to determine when to revert to a preceding variant or determine what new design choices to try next. (See Abstract)

Rangasamy et al.  (U.S. Patent Application:  20160124742) teaches In one example, an application development framework system comprises a microservice platform for developing and executing a plurality of microservices, wherein each microservice of the microservices comprises an independently-deployable service configured to execute one or more functions to fulfill an interface contract for an interface for the microservice; and an orchestration platform for developing and executing an orchestrator to orchestrate the microservices to execute an interconnection platform for a cloud-based services exchange configured to interconnect, using one or more virtual circuits, customers of the cloud-based services exchange.. (abstract)

Tembey et al (U.S. Patent Application: 20190327144) teaches Methods, apparatus, and articles of manufacture are disclosed for template driven infrastructure in virtualized server systems. An example apparatus includes a catalog mapper to map a requirement and system information associated with a cloud computing environment including a virtual controller to a first tag including instructions to deploy a first virtual resource corresponding to physical hardware and identify a template including the first tag based on the mapping, a plan generator to generate a plan corresponding to the template including an order of execution of tags including the first tag to deploy virtual resources including the first virtual resource to the cloud computing environment, and a controller invoker to deploy a workload domain to the cloud computing environment to execute an application by executing the instructions associated with the first tag included in the template in response to determining that the virtual controller can execute the plan. (abstract).

PITRE et al (U.S. Patent Application: 20190102162) teaches A system manages tenant application updates in a multi-tenant cloud-based identity and access management (IAM) system by defining one or more application templates; creating one or more applications for one or more tenants of the multi-tenant cloud-based IAM system using the one or more application templates; applying a change to at least one of the one or more application templates; determining whether the one or more applications need to be updated in an automatic mode, a semi-automatic mode, or a manual mode, to incorporate the change; and updating at least one of the one or more applications in an applicable one of the automatic mode, the semi-automatic mode, or the manual mode, based on the outcome of the determining. (abstract).


However, the prior art of records fail to teach or suggest individually or in combination:
A computer-implemented method comprising: causing display, at a computing device, of a template selection user interface comprising a plurality of templates for selection to develop a custom microservice; receiving, from the computing device, a selection of a template for a custom microservice from the plurality of templates for selection to develop a custom microservice; causing display, at the computing device, of a user interface for entering configuration parameters for the custom microservice; receiving, from the computing device, the entered configuration parameters for the custom microservice; retrieving the template for the custom microservice, the custom template comprising stubs for custom components for the custom microservice; populating associated parameters in the retrieved template for the custom microservice with the entered configuration parameters; providing the populated template for the custom microservice to the computing device, wherein custom components for the custom microservice are added to the template via the computing device using the stubs in the populated template for the custom components; and registering the custom microservice to be exposed to and accessed by a tenant with authorization to access the custom microservice along with core microservices.


Dependent claims 2-10 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 11.
Dependent claims 12-19 further limits allowed independent claim 11; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 20.


Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449